DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 7/19/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US pat 9228114).
	With respect to claim 1, Cheng et al. teach a polishing tool, comprising (see figs. 1-10, particularly fig. 1 and associated text): 
a carrier structure 120 configured to support a workpiece 20; 
a polishing pad 131 configured to rotate and polish at least a portion of the workpiece; 
a source 136 configured to generate excitation radiation directed towards the workpiece; 
a detector 137 configured to receive fluorescence radiation from the workpiece, the fluorescence radiation generated by absorption of the excitation radiation; and 
a controller (not shown) (see col. 5, lines 15-25) configured to, based on a magnitude of the received fluorescence radiation, change at least one operating condition of the polishing tool.
With respect to claim 4, Cheng et al. teach inherently the controller is configured to halt rotation of the polishing pad in response to the magnitude of the received fluorescence radiation falling below a threshold value.  
With respect to claim 5, Cheng et al. teach the controller is configured to increase or decrease a rotation speed of the polishing pad based on the magnitude of the received fluorescence radiation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US pat 9228114).
With respect to claim 2, Cheng et al. teach using light as a source of excitation radiation but fail to teach using UV light.
However, the use of UV light as a source of excitation radiation is well-known in semiconductor art.
With respect to claim 3, Cheng et al. fail to teach using optical fiber as means to generate radiation and to detect radiation. 
However, the use of optical fiber as means to generate excitation radiation and to detect radiation is well-known in semiconductor art.
 Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814